Citation Nr: 1610318	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or a depressive disorder. 

2.  Entitlement to service connection for squamous cell carcinoma of the uvula, to include as secondary to Agent Orange/herbicide exposure and/or alcohol abuse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972 and from September 1975 to July 1982.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 decision of the VA Regional Office (RO) in Louisville, Kentucky that denied entitlement to service connection for a psychiatric disability, including a depressive disorder; and entitlement to service connection for squamous cell carcinoma of the uvula, to include as secondary to Agent Orange/herbicide exposure and/or alcohol abuse.

This case was remanded for further development by Board decision in July 2013.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development of the record is warranted prior to disposition of the appeal.  The Board would be remiss in its duties to assist and afford the appellant every consideration of due process if it did not ensure that the record is developed to the fullest extent possible.  

Review of the record reflects that the Veteran served in the Army from July 1969 to February 1972, to include service in Vietnam from December 1969 to November 1970.  After serving in the Army, he enlisted in the Navy in 1975.  

While serving in the Navy the appellant's service treatment records dated in August 1981 document that the appellant sought treatment for complaints that included anxiety, depression, feelings of worthlessness, difficulty concentrating and a drinking problem.  He underwent a mental hygiene clinic consultation by a Navy psychiatrist.  At that time he related having gotten into several fights recently, being arrested three times for driving drunk, missing two days of work, and missing ship's movement.  The appellant expected to be reduced in rank for these violations of the Uniform Code of Military Justice.  It was also reported that the appellant had served in Vietnam where he had lost several buddies, and that he had unresolved feelings about the war.  It was noted that his drinking behavior began after his return from Vietnam.  Following mental status examination, the psychiatrist diagnosed alcohol dependence and probable PTSD.  It was suggested that the appellant contact a Vet Center to address his unresolved feelings.

Post service, VA psychologists in June 2009 and August 2013 diagnosed a depressive disorder, not otherwise specified.  On the latter examination, a diagnosis of alcohol dependence, in sustained remission was also rendered.  The examiner indicated that while the appellant met the stressor criteria for posttraumatic stress disorder he did not meet the full criteria for a diagnosis of such. 

Significantly, a review of the record does not reveal that VA has ever attempted to secure the appellant's complete personnel records, or verify his claimed inservice stressors.  Given that verification of inservice stressors may lend some support to a diagnosis of posttraumatic stress disorder or other psychiatric disorders, the Board finds further development to be in order. 

Additionally, review of the record discloses that during an August 2013 VA psychological evaluation, the Veteran indicated that he had applied for Social Security disability benefits.  However, the evidence does not contain any documentation showing what decision the Social Security Administration reached, to include whether benefits were granted.  Social Security records may be relevant to a claim and VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based. Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, further development is warranted in this regard.

Finally, the evidence shows that the appellant has received continuing VA outpatient treatment for multiple complaints and disorders, including residuals of squamous cell cancer of the uvula and psychiatric disability.  However, the most clinical data of record only date through November 2009.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from December 2009 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and request that they provide a complete copy of the appellant's service personnel records from both his service in the Army and the Navy.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request that he complete a posttraumatic stress disorder questionnaire.  In completing that document he should provide as many details as possible, to include dates, names and places, concerning inservice stressful events which he believes are responsible for his current psychiatric disorders.  Thereafter, the RO should attempt to corroborate the appellant's claimed inservice stressors. 

3.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits.  If these records are not located, the RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Request all VA outpatient records dating from December 2009 to the present and associate them with the appellant's Virtual VA/VBMS files.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  After the foregoing development has been completed, arrange for the appellant to be examined by a VA psychiatrist who has not previously examined him to determine whether the diagnostic criteria for PTSD or any other acquired psychiatric disorder are satisfied.  For each diagnosed disorder the psychiatrist must address whether it is at least as likely as not that the disorder is related to service.  The examiner must be given access to the Virtual VA and Veterans Benefits Management System (VBMS) databases and a copy of this remand.  If the appellant is diagnosed with posttraumatic stress disorder the examiner should identify what evidence independently corroborates the claimed inservice stressor.  The examination report must clearly reflect whether a review of the Virtual VA/VBMS record was performed.  Any necessary studies must be accomplished.  The examination report must include a discussion of the appellant's documented medical history and assertions.  Following examination, the examiner must provide responses addressing the following questions:

Is it at least as likely as not the Veteran has PTSD related to traumatic stressors in Vietnam?  

If a diagnosis of PTSD cannot be confirmed, is it at least as likely as not that any other diagnosed psychiatric disorder is related to the appellant's active duty service, including service in Vietnam?  

If any psychiatric disorder is found to be related to service the examiner must opine whether it is more likely than not that the appellant's problem with alcohol abuse is proximately due to or the result of, or aggravated by that diagnosed psychiatric disability.  

The examination report must include a detailed narrative with a complete rationale for the opinions provided.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining psychiatrist is advised that she/he must discuss the Veteran's self-reported history.  The examiner is advised that while the Veteran is not competent to state that he has suffered from a specific psychiatric diagnosis since service, he is competent to describe his psychiatric symptoms since active duty.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

6.  The RO must ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide competent medical opinions.  If the report is insufficient in any manner, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

7.  After taking any further development deemed appropriate, the RO must readjudicate the claims.  If a benefit is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

